DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments submitted 4 November 2021 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2011/0034967 A1, hereinafter Chen’967).
Regarding claims 1 and 18, Chen’967 discloses a method for treating gastroesophageal reflux disease in a patient (e.g. abstract; paragraphs [0007], [0216]) by implanting a stimulation system in the gastrointestinal tract of the patient (e.g. paragraphs [0127], [0129], [0138], [0147]), the stimulation system comprising one or more electrodes (e.g. abstract; paragraphs [0024]-[0028], [0088], [0216]) and a stimulator module comprising a pulse generator and power source (ibid.; [0214]; Fig. 12), wherein the stimulator module is in electrical communication with the one or more electrodes through one or more leads (e.g. paragraphs [0033]-[0035], [0141]-[0145]), the method comprising: identifying a site on a gastric wall of the gastrointestinal tract of the patient using endoscopic visualization in order to determine a target location for placing the one or more electrodes (e.g. paragraphs [0125]-[0127]); percutaneously placing the one or more electrodes at the identified site on the gastric wall (ibid.; [0142]-[0144], [0147]-[0149]), forming a subcutaneous pocket in the patient, wherein the subcutaneous pocket is external to the gastric wall and placing the stimulator module in the subcutaneous pocket (e.g. paragraph [0127] - “a pocket or cavity is prepared in the gastrointestinal tract to receive the device”); connecting one of the one or more leads to the stimulator module located in the pocket, wherein the one or more leads is connected to the one or more electrodes (e.g. paragraphs [0143], [0144]); and activating the stimulator module to generate a plurality of electrical pulses, wherein the electrical pulses have a frequency in the range of 1Hz to 300Hz (e.g. paragraphs [0055], [0096]-[0098], [0156]), a pulse amplitude in a range of 0.5mA to 30mA (e.g. paragraphs [0055], [0096], [0121], [0156]), a pulse width in a range of around 30 µsec to 5 msec (e.g. paragraphs [0055], [0096]), and a session duration in a range of 1 minute to one day 
Regarding claims 2, 3, 19, and 20, Chen’967 discloses wherein the one or more electrodes are placed percutaneously on the gastric wall or in a muscle of the gastric wall without entering the lumen of the gastric wall (e.g. paragraphs [0094], [0141]-[0144], wherein attachments on or into but not through the wall would be considered to read on the claims).
Regarding claim 4, Chen’967 discloses wherein the endoscopic visualization for site identification further comprises performing gastric insufflations using endoscopy followed by trans-illuminating an anterior gastric wall to determine the site (e.g. paragraphs [0094]).
Regarding claim 5, Chen’967 shows wherein each of the one or more electrodes are placed with an orientation perpendicular to a gastrointestinal axis of the patient (e.g. Figs. 16, 21-24; paragraphs [0141], [0148]).
Regarding claim 6, and further regarding claim 18, Chen’967 discloses wherein the one or more electrodes comprise at least two electrodes and wherein the two or more electrodes are positioned parallel to the each other with a spacing of 1 cm between any two of the two or more electrodes (e.g. paragraph [0118], [0119], [0143]).
Regarding claim 7, and further regarding claim 18, Chen’967 discloses wherein the one or more electrodes are positioned 10 cm or less from a pylorus of the patient (e.g. paragraph [0159]).
Regarding claim 8, Chen’967 discloses wherein the frequency is in a range of 2Hz to 80Hz (e.g. paragraphs [0055], [0096]-[0098], [0156]) and the pulse amplitude is in the range of 2mA to 15 mA (e.g. paragraphs [0055], [0096], [0121], [0156]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen’967 in view of Goldsmith (US 2017/0197028 A1, hereinafter Goldsmith’028).
Regarding claim 9, as above Chen’967 discloses a method for treating gastroesophageal reflux disease in a patient (e.g. abstract; paragraphs [0007], [0216]) by implanting a stimulation system in the gastrointestinal tract of the patient (e.g. paragraphs [0127], [0129], [0138], [0147]), the stimulation system comprising one or 
Chen’967 does not expressly disclose placing a first portion of the stimulator module in an abdominal cavity while placing a second portion comprising the power 
Regarding claims 10 and 12, Chen’967 discloses wherein the one or more electrodes are placed percutaneously on the gastric wall or in a muscle of the gastric wall without entering the lumen of the gastric wall (e.g. paragraphs [0094], [0141]-[0144], wherein attachments on or into but not through the wall would be considered to read on the claims).
Regarding claim 11, Chen’967 discloses wherein the frequency, pulse amplitude, pulse width and session duration is set at an amount that improves a pressure level of the lower esophageal sphincter of the patient (e.g. paragraphs [0088], [0216]). Although Chen’967 does not expressly disclose wherein the improvement is 10% relative to a pressure level of the LES before activating the stimulator module, it would have been obvious to one having ordinary skill in the art at the time the invention was made to In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 13, Chen’967 discloses wherein the endoscopic visualization for site identification further comprises performing gastric insufflations using endoscopy followed by trans-illuminating an anterior gastric wall to determine the site (e.g. paragraphs [0094]).
Regarding claim 14, Chen’967 shows wherein each of the one or more electrodes are placed with an orientation perpendicular to a gastrointestinal axis of the patient (e.g. Figs. 16, 21-24; paragraphs [0141], [0148]).
Regarding claim 15, Chen’967 discloses wherein the one or more electrodes comprise at least two electrodes and wherein the two or more electrodes are positioned parallel to the each other with a spacing of 1 cm between any two of the two or more electrodes (e.g. paragraph [0118], [0119], [0143]).
Regarding claim 16, Chen’967 discloses wherein the site is located no more than 10 cm from a pylorus of the patient (e.g. paragraph [0159]).
Regarding claim 17, Chen’967 discloses wherein the frequency is in a range of 2Hz to 80Hz (e.g. paragraphs [0055], [0096]-[0098], [0156]) and the pulse amplitude is in the range of 2mA to 15 mA (e.g. paragraphs [0055], [0096], [0121], [0156]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2011/0004266 A1 to Sharma, and US 2015/0224310 A1 as well as US 2013/0090551 A1 each to Sharma et al. (and representative of a large collection of related applications) are considered to read on the invention substantially as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
14 January 2022